Citation Nr: 1454079	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-25 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a kidney disability.

2.  Entitlement to service connection for a dental disability for compensation purposes.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in New York, New York.  Jurisdiction of this matter has since been transferred to the RO in St. Petersburg, Florida.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of that hearing is of record.

The record contains evidence, specifically private dental treatment records, not yet considered by the AOJ.  The Veteran has not submitted a waiver of her right to have her case remanded to the AOJ for review of the additional evidence.  Because the evidence is not relevant to the kidney disability claim, the Board may proceed to the merits of that claim notwithstanding the absence of a waiver.  See 38 C.F.R. § 20.1304(c).  On the dental claim, the matter is being remanded, in part, to permit consideration of the evidence below.

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.

The issue of entitlement to service connection for a dental disability for compensation purposes is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2003 decision, the Board denied service connection for, among other conditions, a kidney disorder.  The Veteran did not appeal that determination.

2.  Evidence received since the January 2003 Board decision with respect to the kidney claim is not new and material because the evidence submitted is cumulative of evidence previously been submitted and does not raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The January 2003 Board decision denying the Veteran's claim of entitlement to service connection for a kidney disability is final.  38 U.S.C. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2014).

2.  The criteria for reopening the claim of service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  Id.

II.  New and Material Evidence to Reopen:  Kidney Disability

The Veteran, in February 1996, filed a claim for service connection for a kidney disability which was denied in a January 2003 Board decision.  The Veteran did not appeal that January 2003 Board decision, so it became final.  38 C.F.R. §§ 20.1100, 20.1104 (2014).  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The January 2003 Board decision denied the Veteran's claim of entitlement to service connection for a kidney disability on the basis that the evidence did not show a current kidney disorder.  The Veteran has alleged that she has a kidney condition that is related to her 1996 and 1997 foot surgeries.  See April 2014 Hearing Tr. at p. 8.  These current allegations are similar to those she put forth in pursuing the claim finally denied by the Board in January 2003.  See August 2002 Hearing Tr. at pp. 3-6.  The foot surgeries were not for or related to any service-connected condition.  This evidence is merely cumulative of the evidence she has previously provided.

More importantly, she has not provided new evidence of a current disability.  Her April 2014 Board hearing testimony refers to a kidney disability, but provides no assertion tending to establish that she has or may have a current disability.  When asked directly about her current symptoms, the Veteran discussed her beliefs regarding current aggravating factors or causes of her presumed kidney disability, rather than the existence of a kidney disability.  April 2014 Hearing Tr. at pp. 8-9.  When the undersigned asked a follow-up question regarding potential signs or symptoms of a current kidney disability, the Veteran stated only:  "Well, as I said, basically as I said, I have to be careful with my diet."  Id. at p. 9.  She then described her method of managing the alleged condition, but offered no testimony regarding a diagnosis by a medical professional or symptoms that might be attributable to a kidney condition.  This testimony does not relate to an unestablished fact and, therefore, raises no reasonable likelihood of substantiating the Veteran's claim.  Shade, 24 Vet. App. at 113.

Finally, the record also includes medical records generated since the final, binding January 2003 Board decision.  Those medical records contain no diagnosis of a kidney condition, so, while new, are not material in that they do not relate to an unestablished fact and, so, raise no reasonable likelihood of substantiating the Veteran's claim.  Shade, 24 Vet. App. at 113.

In making the above determinations, the Board has been cognizant of the Court's instructions that the Board must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In this case, the Veteran has not submitted new evidence tending to establish the existence of a current disability.  Therefore, while the Board presumes she is credible, the evidence simply does not relate to an unestablished fact.  The same analysis applies to the new medical evidence, none of which even suggests a current kidney condition.

The record has not submitted new and material evidence on the claim of entitlement to service connection for a kidney disability, therefore the claim to reopen is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Gilbert, 1 Vet. App. 49, 53-56.

III.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case, notice was provided to the Veteran in June 2008 prior to the initial adjudication, in January 2009, of her request to reopen her claim of entitlement to service connection for a kidney disability.  This and subsequent notice letters informed her of the assistance VA would provide and the elements of her claims, including the particular legal and evidentiary requirements relating to claims to reopen based on new and material evidence.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's available service treatment records, private treatment records, VA treatment records, lay statements, and general medical evidence provided by the Veteran.  The Veteran has not identified any other records relevant to the claim being decided here.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran has not been afforded any VA examinations relating to her alleged kidney condition.  No examinations with respect to the kidney disability were required because, as discussed more fully above, the evidence does not indicate that the Veteran has a current kidney disability, or symptoms thereof, that may be associated with her service.  38 U.S.C.A. § 5103A(d); See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

In addition, during the April 2014 Board hearing, the undersigned informed the Veteran of the issues on appeal and the evidence needed both to reopen the kidney claim and to establish entitlement to service connection for her claimed kidney disability.  The undersigned explicitly tried to elicit testimony regarding signs, symptoms, or a diagnosis of a current kidney disability but, as discussed above, the Veteran declined to provide the testimony and affirmatively indicated she did not want a VA examination to assist in substantiating her claim.  These actions supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 is applicable to Board hearings, the undersigned complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for a kidney disability is denied.


REMAND

The Veteran's claim of entitlement to service connection for a dental disability raises both the issue of service connection for compensation purposes and service connection for treatment purposes.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  A claim of entitlement to service-connection for a dental disability for treatment purposes only is separate and distinct from a claim of entitlement to service-connection for a dental disability for compensation purposes.  See, e.g., 38 C.F.R. § 3.381 (2014).  

The agency of original jurisdiction (AOJ) with respect to a claim of entitlement to service connection for a dental disability for treatment purposes only is the Veterans Health Administration (generally, the VA Medical Center).  Id.  The evidence of record does not document any decision by the AOJ with respect to the claim of entitlement to service connection for a dental disability for treatment purposes only.  Therefore, as noted in the Introduction, the claim for service connection for a dental disability for treatment purposes only should be referred to the AOJ.

With respect to the claim of entitlement to service connection for a dental disability for compensation purposes, a remand is required to obtain additional medical evidence on essential elements of the Veteran's claim.

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With respect to claims of entitlement to service connection for dental disabilities for compensation purposes, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting forth the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  

The Veteran's service treatment records establish that she had each of her third molars (wisdom teeth) extracted during her active service.  In addition, her in-service dental records note treatment of at least two other teeth (#19 and #31).  The Veteran has testified that these tooth extractions and repairs resulted "in gum and bone issues."   See April 2014 Hearing Tr. at pp. 5-6.  Likewise, she has testified that she has a current dental disability consisting of missing teeth, both upper and lower.  See id. at p. 7.  Private dental records that she submitted to the Board verify her testimony on that point, including that she needs extensive dental work to repair the damage.  The missing teeth are identified in the private records as including, at least, #s 18, 19, 20, 28, and 31 in addition to the third molars (wisdom teeth) removed during service (i.e. #s 1, 16, 17, and 32.).  See Veteran's Statement in Support of Claim, Exhibit 1 (private dentist's "Proposed Treatment Plan").  She has also testified that her current dental disability is due, in part, to missing bone, though it is unclear whether she meant of the maxilla or the mandible.  Id. at p. 7 ("...problems with...the eroding of my bone and gum...").  

As is evident from the brief summary above, the record contains favorable evidence on each element of the Veteran's claim for service connection for a dental disability for compensation purposes.  The evidence regarding the extent of any bone loss and the causal nexus between the in-service events dental treatment and her current dental disability is not sufficient, however, to make a determination regarding entitlement to service connection, despite some indication that the current dental disability may be associated with in-service injury or disease.  McLendon, 20 Vet. App. at 81-83.  Remand is required for a dental examination.

In addition, subsequent to the most recent Statement of the Case in September 2012, the Veteran submitted private dental records including those discussed above.  She did not submit a waiver of AOJ consideration of that evidence, so this matter must be returned to the AOJ for readjudication by the AOJ in light of that newly submitted evidence.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ.

2.  After the RO completes any additional development deemed necessary, schedule the Veteran for a VA examination with a dentist to determine the nature and etiology of any current dental condition.  The examiner should review the Veteran's claims folder and note that review in the examination report.  Additionally, the examiner should consider the Veteran's lay assertions of multiple in-service tooth extractions and her complaints of ensuing pathology, which allegedly occurred after more than 180 days of service and resulted in severe tooth decay, gum disease, bone loss, and related treatment.  Finally, the examiner should consider the Veteran's assertions regarding a continuity of tooth symptomatology since service.  Specifically, the examiner's opinion should address the following: 

a.  Diagnose any current dental condition.

b.  State whether it is at least as likely as not (50 percent or greater probability) that any current dental condition was incurred in or aggravated by the Veteran's reported in-service dental treatment or is otherwise related to her active service.

3.  Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


